DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Ehrbar et al. (US PG Pub 2015/0241875) in view of Hutchison et al. (US PG Pub 2008/0264284).
For claim 1:  Ehrbar et al. teaches a device 2, 100 for embossing foils, comprising a base embossing plate 10, 22 (see paragraph 24, the die or plate 22 is provided on the device 10) and a counter embossing plate 9, 18 (see paragraph 24, Fig. 1, the lower surface is the counter embossing plate 18 provided on the device 9), the surfaces 18, 22 of which facing one another are respectively at least partially planar (see Fig. 1, the surfaces 18, 22 face one another and are planar) and which, for embossing a foil lying between them, are arranged so as to be movable on the one hand towards one another and on the other hand away from one another in parallel alignment of their at least partially planar surfaces (see paragraph 24, vertically movable element 10 with plate 22, moving towards and away from bottom plate 9, 18¸although alternatively, the bottom plate 9, 18 can be the movable plate), wherein the base embossing plate 10, 18 is provided on its side facing the counter embossing plate with a plurality of embossing inserts for embossing a plurality of blanks to be punched out of the foil, and wherein the embossing inserts are configured and arranged such that during embossing of the foil they respectively cooperate with a corresponding embossing region arranged on the side of the counter embossing plate facing the base embossing plate (see paragraph 24, punching and scoring blades which correspond to the surface of the lower table 9).  Ehrbar et al. does not teach that each embossing insert is held at the base embossing plate by means of an own embossing insert retainer so as to be movable by a predetermined amount relative to the base embossing plate in the direction perpendicular to the at least partially planar surface of the base embossing plate, is at the same time spring-borne relative to the base embossing plate by means of an own embossing insert suspension and is guided by means of an own embossing insert guide during the spring borne movement relative to the base embossing plate enabled thereby.  However, Hutchison et al. teaches each embossing insert 82 is held at the base embossing plate 40 by means of an own embossing insert retainer 602 (see Figs. 13 and 14, element 602 as seen in Figs. 13 and 14 is the region inclusive of elements 604, 606) so as to be movable by a predetermined amount relative to the base embossing plate 40 in the direction perpendicular to the at least partially planar surface of the base embossing plate, is at the same time spring-borne 606 relative to the base embossing plate 40 by means of an own embossing insert suspension 606, 604 and is guided by means of an own embossing insert guide 604 during the spring borne movement relative to the base embossing plate enabled thereby (see Figs. 13 and 14, the surface 40 can be considered a base embossing plate since it ultimately carries a plurality of dies 82 for embossing a material, the embossing can be cutting or embossing, paragraph 5, the springs 606 and guides 604 enable vertical motion of the dies 82 held by the plate surface 40).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the surface of the base embossing plate in Ehrbar et al. to possess the plate and spring and insertion guides as taught by Hutchison et al. for the purpose of securing, removing and adjusting the dies held thereon.
For claim 2:  The combination of Ehrbar et al. and Hutchison et al. teaches the device according to claim 1 and Hutchison et al. teaches that the embossing insert retainers 602 respectively comprise a damping device 606, 610, 628 for damping the possible movement of the respective embossing insert relative to the base embossing plate (see Figs. 13 and 14, the spring and the walls of the cavity within it is dispose comprise a damping and limiting device to the degree to which the retainer 604 can move the die 82).
For claim 3:  The combination of Ehrbar et al. and Hutchison et al. teaches the device according to claim 2, and Hutchison et al. teaches that the damping devices 606, 610, 628 respectively comprise a spring bolt (see Figs. 13 and 14, a spring which is restrained) and/or a damping disc.
For claim 4:  The combination of Ehrbar et al. and Hutchison et al. teaches the device according to claim 1 and Hutchison et al. teaches that the embossing inserts 82 are respectively held at the base embossing plate 40 by means of a fastening means (see Fig. 13, the means 604 together with the magnetic nature of the system in Hutchison et al. paragraph 112), wherein the fastening means are respectively passed through the respective damping device 606, 610, 628.

For claim 5:  The combination of Ehrbar et al. and Hutchison et al. teaches the device according to claim 1 and Hutchison et al. teaches the embossing insert guides respectively comprise a column 604 guided in a bushing (see Fig. 13, cavity and structures within which the column 604 sits).
For claim 6:  The combination of Ehrbar et al. and Hutchison et al. teaches the device according to claim 5 and Hutchison et al. teaches that the column 604 is fixed in the respective embossing insert (see Figs. 13 and 14, the column 604 remains in the same position relative to the insert 34, 82 and the bushing 610, 628, 602 is fixed in the basic embossing plate 32 (see Figs. 13 and 14, the elements holding the column 604 remain in the same location within the plate 40, 32).
For claim 7:  The combination of Ehrbar et al. and Hutchison et al. teaches the device according to claim 1 and Hutchison et al. teaches that the embossing insert suspensions respectively comprise an elastic element attached to the respective embossing insert (see Fig. 13, taking the element 606, 614 together as the elastic element).
For claim 8:  The combination of Ehrbar et al. and Hutchison et al. teaches the device according to claim 1 but does not teach that each embossing insert is provided with a plurality of embossing insert guides and/or with a plurality of embossing insert suspensions.  However, the distinction between the claimed invention and the prior art can be overcome by a duplication of parts or a change in size.  In particular, if the dies are increased in size, a plurality of insertion guides 604 would be positioned to support each die, alternatively, the number of insertion guide 604 could be increased by duplication of the known parts to provide each die 82 with a plurality of adjusting mechanisms.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Ehrbar et al. and Hutchison et al. to provide either of the aforementioned adjustments to accommodate larger dies or more evenly support and lift the dies.
For claim 9:  The combination of Ehrbar et al. and Hutchison et al. teaches the device according to claim 1 and Ehrbar et al. teaches that a transport device by means of which the foil to be embossed is movable in a transport direction relative to the base embossing plate (see Fig. 1, the transport device being the conveyor with clip elements 8 in the path 7¸the transport direction B)  wherein at least part of the plurality of embossing inserts are arranged side by side in a direction perpendicular to the transport direction (see Hutchison et al., Fig. 1, the inserts are arranged in an array which is in at least one direction perpendicular to the transport direction).
For claim 10:  The combination of Ehrbar et al. and Hutchison et al. teaches the device of claim 9, but does not teach that the part of the plurality of embossing inserts arranged side by side in a direction perpendicular to the transport direction are at least partially arranged offset to each other in the transport direction.  However, this distinction from the prior art can be overcome by a rearrangement of the known parts.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention by rearranging the positions of the embossing inserts and the corresponding receiving portions and plates for the purpose of staggering the plates to produce patterns that correspond to staggered plates more easily.
For claim 11:  The combination of Ehrbar et al. and Hutchison et al. teaches the device according to claim 1 and Hutchison et al. teaches that the embossing areas corresponding to the embossing inserts provided in the base embossing plate are configured as inserts detachably fixed in the counter embossing plate (see Fig. 2, the element 82 can be detached).
For claim 12:  The combination of Ehrbar et al. and Hutchison et al. teaches the device according to claim 11 and Hutchison et al. teaches that the inserts are mounted in the counter embossing plate in an unsprung manner (see Fig. 13).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID H BANH whose telephone number is (571)270-3851. The examiner can normally be reached M-F 12-8PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 2727663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID H BANH/             Primary Examiner, Art Unit 2853